Citation Nr: 1208117	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability as a result of total knee replacement of the right knee in August 3, 2004.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2010, the Board remanded this matter for further evidentiary development.  It now returns for appellate review.  However, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain the signed consent for the August 2004 surgery and associate VA treatment records.  

The Veteran contends that he suffers from mental distress as a result of sustaining a residual scar which resulted from a complication during his August 2004 total knee replacement of the right knee performed at the Great Lakes Naval Hospital.  See Veteran's statements dated in March 2007, April 2007, May 2007, August 2007 and August 2008 VA Form 9.  

In September 2010, the Board found that the record did not contain copies of the Veteran's complete medical records, including all handwritten reports and signed consent documents for the August 2004 knee replacement.  The RO was instructed to obtain them.  Requests dated in April 2011 and July 2011 were sent to the Great Lakes Naval Hospital for these records.  The Veteran was notified of these actions in December 2010 and July 2011.  Following these requests, the Great Lakes Naval Hospital submitted a June 2004 pre-operative evaluation of the Veteran's knees, an August 3, 2004 operation report, an August 6, 2004 transfer report, and post-operative follow-up reports dated in August 17, 2004 and September 20, 2004.  However, these documents were already associated with the claims file prior to the September 2009 Remand.  The Great Lakes Naval Hospital did not provide the signed consent form related to the August 3, 2004 surgery.  

Under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia.  The August 3, 2004 operation report indicates that the Veteran was counseled on the risks and benefits of surgical intervention including but not limited to, infection, blood loss requiring transfusion, nerve injury resulting in a weakness or numbness in the leg and foot, stiffness in the knee, instability of the knee, possibility of failure of the implants requiring return to surgery, possibility of deep venous thrombosis and pulmonary embolism resulting in heart attack or stroke.  Other anesthetic complications were also noted to have been discussed.  Following these disclosures, it was noted that the Veteran still requested the surgery to proceed.  The operation report further provides that the surgical site and consent were verified prior to surgery.  In light of the foregoing, the Board finds that another remand of this claim is warranted in order to determine whether a written signed consent form related to the Veteran's August 3, 2004 surgery exists and, if so, to associate the document with the claims file.  See also 38 C.F.R. § 3.361(d)(1)(ii) (2011).  

Again, the Veteran has asserted that the surgeon made a mistake which resulted in an additional scar to his right knee and has caused him mental anguish.  A November 2007 VA psychiatric treatment note provides that the Veteran had numerous complaints about the surgical results from the past.  This VA physician provided that she agreed and concurred with L.S.'s assessment of the Veteran and directed the reader to see L.S.'s note for background history.  Unfortunately, this VA psychiatric treatment note has not been associated with the claims file.  In subsequent psychiatric treatment notes dated in February 2008 and March 2008, the Veteran was frustrated with his appeals for his claim on past cosmetic surgery.  (Note, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a facial scar was denied by the Board in a September 2009 decision).  An October 2010 psychiatric addendum note provides that the Veteran's facial scars cause some mental distress.  There is no mention of the Veteran's right knee scar causing mental distress.  It is possible that the unassociated treatment note referenced in the November 2007 psychiatric note only discusses the Veteran's frustration over his facial scar; however, it is unclear from the current evidence of record.  As such, any and all VA psychiatric treatment records from August 2004 to November 2007 should be associated with the claims file. 

Also, under VA's duty to notify, the Veteran must also be notified of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to this specific claim, it is noted that he was provided inadequate notice concerning disability and effective dates if the benefits sought were granted.  See March 2007 notice letter.  Although this is claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board concludes that on remand, the RO should comply with the required provisions.  See Dingess, 19 Vet. App. 473.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with amended notice of how disability ratings and effective dates are determined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Obtain VA treatment records, to include specific psychiatric treatment notes, from the VA Medical Center in North Chicago and the Community Based Outpatient Clinic in Kenosha, Wisconsin dated from August 2004 to November 2007.    

3. Request any and all consent forms signed by the Veteran (or any legal guardian) for his August 3, 2004 total knee replacement of the right knee, and any other medical records related to the Veteran's August 3, 2004 surgery that are not already of record, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files.

4. After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


